(E33

Case 20-10057-jal Doc16 Filed 02/06/20 Entered 02/06/20 17:14:14 Page lof2 - Rey

CIVIL ACTION NO. 18-C-00029 CUMBERLAND DISTRICT COURT

THE MEDICAL CENTER AT ALBANY PLAINTIFFS
B. F. TAYLOR MEDICAL ARTS CLINIC

CUMBERLAND COUNTY HOSPITAL, INC.

VS. NOTICE OF JUDGMENT LIEN

JOE D. PITCOCK | DEFENDANT

Notice is hereby given that in the above styled and numbered action, judgment.was
obtained by the Plaintiffs against defendant, Joe D. Pitcock, inthe amountof $992.39, plus
6% interest per annum from the judgment date of April 25, 2018, until satisfaction, plus
court costs expended therein in the amount of $143.00, in addition to attorney fees, if
provided in said judgment. |

PURSUANT TO KRS. 426.720, A JUDGMENT LIEN SHALL ATTACH TO ALL
REAL PROPERTY IN WHICH DEFENDANT(S) MAY HAVE AN INTEREST.

This judgment creditor hereby certifies that a copy of this Notice of Judgment Lien
was on the date hereof placed in the U.S. Mail, regular first class, postage prepaid, and
addressed as follows: Joe D. Pitcock 12385 Glasgow Rd. Burkesville, KY 42717.

In compliance with KRS 382.430 the mailing address of the lienholder is as follows:
c/o Hillcrest Credit Agency, P O Box 2220, Bowling Green KY 42102-2220,

NOTICE TO JUDGMENT DEBTOR. You may be entitled to an exemption under
KRS 427.060, reprinted below. If you believe you are entitled to assert an exemption, seek
legal advice. |

427.060. Homestead and burial plot exemptions - Exceptions. - In addition to any

exemption of personal property, an individual debtor's aggregate interest, not to exceed
five thousand dollars ($5,000.00) in value, in real or personal property that such debtor or
Ma

63

8 Case 20-10057-jal Doc16 Filed 02/06/20 Entered 02/06/20 17:14:14 Page 2 of 2

a dependent of such debtor uses as a permanent residence in this state, or in a burial plot
for such debtor or a residence in this state, or in a burial plot for such debtor or a
dependent of such debtor is exempt from sale under execution, attachment or judgment,
except to foreclose a mortgage given by the owner of a homestead or for purchase money
due thereon. This exemption shall not apply if the debt or liability existed prior to the
purchase of the property or the erection of the improvements thereon. (1702: amend. Acts
1980, ch. 236, Section 4, effective April 9, 1980.) :

This Notice of Judgment Lien shall act as a lien upon all real property in which the
judgment debtor(s) has any ownership interest in this Commonwealth.

This communication is from a debt collector.

This Z&day of _ Dee +2018.

' HODGES & ADAMS
319 E. 10th Avenue
P.O. Box 1865
Bowling Green, KY 42102

rate .

CHARLES W. ADAMS
Attorney for Plaintiffs
THIS INSTRUMENT PREPARED BY:

67 =

TATE OF KENTUCKY

 

CHARLES W. ADAMS COUNTY OF CUMSERLAND, SCT.,
319 E. 10th Avenue \ This instrument was fled (egeard on the 24 day of
: . —2eh 20 \Ws_ at L&So'clock__M.,
. Bowling Green, KY 42101 Recorded in 4.” Book No. \<&__ Page No. ty a ly
of the records in tis office. '
- - yen under myhandthisthe a4
_ HC-94084-2905692/mam of ae y 10S ay

 

\ __ KIM KING, CLERK ;
—~Sduiglsil Madison of
